NUMBER 13-19-00641-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                                MEMORANDUM OPINION

                 Before Justices Benavides, Perkes, and Tijerina
                    Memorandum Opinion by Justice Perkes

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas. 1 MedData alleged that the judge of the MDL



        1 This case originated in trial court cause number C-2460-19-I in the 398th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Alba Adame, et al., 2

however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),       available   at   http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.



        2The appellees include: Alba Adame, Maria Teresa Andrade, Geneva Bravo, Sanjuan Casarez,
Eva Casas, Mariana Chavez, Ricardo Colunga, Michael Corpus, Gabriel Cruz, Rodolfo Delgado, Arturo
Escobedo, Josue Espinoza, Armando Garcia, Armando Garcia, Alexis Garza, Julio Garza, Minerva Gomez,
Juan Gonzalez, Maria Gonzalez, Reynaldo Gonzalez, Abel Gutierrez, Maria Gutierrez, Margarito
Hernandez, Jairo Lara, Maria Lucio, Sonya Marquez, Jesus Medina, Julia Medina, Magda Medina,
Hortencia Mendoza, Rosa Mojica, Guadalupe Morales, Anthony Morin, Francisco Ontiveros, Maria Ortiz,
Pablo Pantoja, Felix Ramos, Irma Ramos, Manuel Rodriguez, Angelica Ruedas, Alfredo Ruiz, Julian
Saldana, Santiago Sanabria, Maria Santana, Rosalinda Santana, Edgar Torres, Francisco Valdez, Billy
Vasquez, Maria Veliz, and Gloria Villarreal.

                                                2
Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.


                                                              GREGORY T. PERKES
                                                              Justice

Delivered and filed the
5th day of March, 2020.




                                            3